                   Case 1:17-cv-05374-SHS Document 120 Filed 06/29/20 Page 1 of 2


                                               THE COCHRAN FIRM
                                       One Exchange Plaza • 55 BROADWAY – 23rd FLOOR
                                               NEW YORK, NEW YORK 10006
                                       TELEPHONE: (212) 553-9215 • FAX: (212) 227-8763


                                              June 26, 2020                                MEMO ENDORSED
VIA ECF
The Honorable Sidney Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                      Re:     Candie Hailey Means v. City of New York, et al.,
                                              Case No. : 17 CV 5374 (SHS) (KNF)

Your Honor:

       We represent Plaintiff, Candie Hailey Means in the above-referenced action. I write to respectfully
request the Court’s permission to file certain documents under seal as exhibits to Plaintiff’s Opposition to
Defendants’ motion for summary judgment.

        Plaintiff is seeking permission to file Plaintiff’s medical records under seal. These records are
protected from public disclosure to preserve Plaintiff’s privacy rights pursuant to the Health Insurance
Portability and Accountability Act (“HIPAA”), 43 U.S.C. 1320, et seq. See also Dubose v. Boudreaux, 2014
U.S. Dist. LEXIS 123777, at *2 n. 3 (S.D.N.Y. August 20, 2014).

        In addition, Plaintiff is also seeking to file an additional document under seal pursuant to the parties
Stipulated Protective Order So Ordered by the Court. It is a disciplinary record related to an individually-
named Defendant.


       Thank you for your consideration.

      Application granted.                                             Respectfully Submitted,

      Dated: New York, New York                                        THE COCHRAN FIRM
             June 29, 2020


                                                                       Tracey L. Brown


cc:    Steve Stavridis, Esq. (via ECF)


                                         ATLANTA • D ALLAS • J ACKSON • L AS VEGAS
                          L OS ANGELES • MEMPHIS • M IAMI • NEW O RLEANS • NEW YORK • S T . LOUIS
Case 1:17-cv-05374-SHS Document 111
                                120 Filed 06/26/20
                                          06/29/20 Page 2 of 2
